 

“Case 2:10-mj-00570-GWF-GWF. Document 18 Filed 09/24/20 Page 1of1

 

 

 

 

 

 

 

 

 

|
|
_____ RECEIVED
~ ENTERED -——— SERVED ON
COUNSEL/PARTIES OF RECORD
! UNITED STATES DISTRICT COURT
SEP 24 2020
DISTRICT OF NEVADA
: -00o- CLERK US DISTRICT COURT
ed DISTRICT OF NEVADA
| BY: EPUTY
UNITED STATES OF AMERICA, )
)
Plaintiff, ) Case No.: 2:10-mj-570-GWF
| )
VS. | ) ORDER
| )
JOEL A. MCMILLIN, }
)
Defendant. )

 

‘

On January 12, 2011, the defendant plead guilty to Count 1 of the Complaint, Illegal

|
Hunting, 36 C.F.R. § 2.2(a)(1). Pursuant to the plea agreement, the defendant paid restitution in

the amount of $500.00 to the National Park Service.

IT IS HEREBY ORDERED that the Finance Department for the U.S. District Court for

the District of Nevada is to send the restitution payment of $500.00 to the Department of Interior

|

Restoration Fund, IBC Div. of Financial Management, Mail Stop D-2770, 7401 West Mansfield

Avenue, Lakewood, Colorado 80235.

|
{
|
|
|
|
i

DATED this 24th day of September 2020.

Sees gned)\ Yow alll

 

ELA
Unite

AJ. YOUGHAH

tates Magistrate Judge

 
